Opinion bt
Porter, J.,
The plaintiff was an employee of the defendant company and suffered an injury to his left hand in the *355course of Ms employment. The referee and the Workmen’s Compensation Board allowed Mm compensation as for the loss of the use of. a hand. The court below upon appeal affirmed that finding and from that action of the court we have this appeal. The question here presented does not in any essential particular differ from that which we have considered in the case of Chovic versus the same defendant, in which an opinion has this day been filed; it would serve no useful purpose to go over the same ground again.
The appeal is dismissed at appellant’s costs.